

113 HR 3322 IH: Eliminating Disparities in Diabetes Prevention, Access, and Care Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3322IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. DeGette (for herself, Mr. Whitfield, Mr. Hinojosa, Ms. Chu, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prevent and treat diabetes, to promote and improve the care of individuals with diabetes, and to reduce health disparities, relating to diabetes, within racial and ethnic minority groups, including the African-American, Hispanic American, Asian American, Native Hawaiian and Other Pacific Islander, and American Indian and Alaskan Native communities.1.Short titleThis Act may be cited as the Eliminating Disparities in Diabetes Prevention, Access, and Care Act of 2013.INATIONAL INSTITUTES OF HEALTH101.Research, treatment, and education(a)In generalSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the following new section:434B.Diabetes in minority populations(a)In generalThe Director of NIH shall expand, intensify, and support ongoing research and other activities with respect to prediabetes and diabetes, particularly type 2, in minority populations.(b)Research(1)DescriptionResearch under subsection (a) shall include investigation into—(A)the causes of diabetes, including socioeconomic, geographic, clinical, environmental, genetic, and other factors that may contribute to increased rates of diabetes in minority populations; and(B)the causes of increased incidence of diabetes complications in minority populations, and possible interventions to decrease such incidence.(2)Inclusion of minority participantsIn conducting and supporting research described in subsection (a), the Director of NIH shall seek to include minority participants as study subjects in clinical trials.(c)Report; comprehensive plan(1)In generalThe Diabetes Mellitus Interagency Coordinating Committee shall—(A)prepare and submit to the Congress, not later than 6 months after the date of enactment of this section, a report on Federal research and public health activities with respect to prediabetes and diabetes in minority populations; and(B)develop and submit to the Congress, not later than 1 year after the date of enactment of this section, an effective and comprehensive Federal plan (including all appropriate Federal health programs) to address prediabetes and diabetes in minority populations.(2)ContentsThe report under paragraph (1)(A) shall at minimum address each of the following:(A)Research on diabetes and prediabetes in minority populations, including such research on—(i)genetic, behavioral, and environmental factors; and(ii)prevention and complications among individuals within these populations who have already developed diabetes.(B)Surveillance and data collection on diabetes and prediabetes in minority populations, including with respect to—(i)efforts to better determine the prevalence of diabetes among Asian American and Pacific Islander subgroups; and(ii)efforts to coordinate data collection on the American Indian population.(C)Community-based interventions to address diabetes and prediabetes targeting minority populations, including—(i)the evidence base for such interventions;(ii)the cultural appropriateness of such interventions; and(iii)efforts to educate the public on the causes and consequences of diabetes.(D)Education and training programs for health professionals (including community health workers) on the prevention and management of diabetes and its related complications that is supported by the Health Resources and Services Administration, including such programs supported by—(i)the National Health Service Corps; or(ii)the community health centers program under section 330.(d)EducationThe Director of NIH shall—(1)through the National Institute on Minority Health and Health Disparities and the National Diabetes Education Program—(A)make grants to programs funded under section 464z–4 (relating to centers of excellence) for the purpose of establishing a mentoring program for health care professionals to be more involved in weight counseling, obesity research, and nutrition; and(B)provide for the participation of minority health professionals in diabetes-focused research programs; and(2)make grants for programs to establish a pipeline from high school to professional school that will increase minority representation in diabetes-focused health fields by expanding Minority Access to Research Careers (MARC) program internships and mentoring opportunities for recruitment.(e)DefinitionsFor purposes of this section:(1)The Diabetes Mellitus Interagency Coordinating Committee means the Diabetes Mellitus Interagency Coordinating Committee established under section 429.(2)The term minority population means a racial and ethnic minority group, as defined in section 1707..IICENTERS FOR DISEASE CONTROL AND PREVENTION201.Research, education, and other activitiesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following section:317U.Diabetes in minority populations(a)Research and other activities(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall conduct and support research and public health activities with respect to diabetes in minority populations.(2)Certain activitiesActivities under paragraph (1) regarding diabetes in minority populations shall include the following:(A)Further enhancing the National Health and Nutrition Examination Survey by over-sampling Asian American, Native Hawaiian, and Other Pacific Islanders in appropriate geographic areas to better determine the prevalence of diabetes in such populations as well as to improve the data collection of diabetes penetration disaggregated into major ethnic groups within such populations. The Secretary shall ensure that any such oversampling does not reduce the oversampling of other minority populations including African-American and Latino populations.(B)Through the Division of Diabetes Translation—(i)providing for prevention research to better understand how to influence health care systems changes to improve quality of care being delivered to such populations;(ii)carrying out model demonstration projects to design, implement, and evaluate effective diabetes prevention and control interventions for minority populations, including culturally appropriate community-based interventions;(iii)developing and implementing a strategic plan to reduce diabetes in minority populations through applied research to reduce disparities and culturally and linguistically appropriate community-based interventions;(iv)supporting, through the national diabetes prevention program under section 399V–3, diabetes prevention program sites in underserved regions highly impacted by diabetes; and(v)implementing, through the national diabetes prevention program under section 399V–3, a demonstration program developing new metrics measuring health outcomes related to diabetes that can be stratified by specific minority populations.(b)EducationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall direct the Division of Diabetes Translation to conduct and support both programs to educate the public on diabetes in minority populations and programs to educate minority populations about the causes and effects of diabetes.(c)Diabetes; health promotion, prevention activities, and accessThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the National Diabetes Education Program, shall conduct and support programs to educate specific minority populations through culturally appropriate and linguistically appropriate information campaigns about prevention of, and managing, diabetes.(d)DefinitionFor purposes of this section, the term minority population means a racial and ethnic minority group, as defined in section 1707..IIIHEALTH RESOURCES AND SERVICES ADMINISTRATION301.Research, education, and other activitiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:399V–6.Programs to educate health providers on the causes and effects of diabetes in minority populations(a)In generalThe Secretary, acting through the Director of the Health Resources and Services Administration, shall conduct and support programs described in subsection (b) to educate health professionals on the causes and effects of diabetes in minority populations.(b)ProgramsPrograms described in this subsection, with respect to education on diabetes in minority populations, shall include the following:(1)Giving priority, under the primary care training and enhancement program under section 747—(A)to awarding grants to focus on or address diabetes; and(B)adding minority populations to the list of vulnerable populations that should be served by such grants.(2)Providing additional funds for the Health Careers Opportunity Program, Centers for Excellence, and the Minority Faculty Fellowship Program to partner with the Office of Minority Health under section 1707 and the National Institutes of Health to strengthen programs for career opportunities focused on diabetes treatment and care within underserved regions highly impacted by diabetes.(3)Developing a diabetes focus within, and providing additional funds for, the National Health Service Corps Scholarship Program—(A)to place individuals in areas that are disproportionately affected by diabetes and to provide diabetes treatment and care in such areas; and(B)to provide such individuals continuing medical education specific to diabetes care..IVINDIAN HEALTH SERVICE401.Research, education, and other activitiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 301, is further amended by adding at the end the following section:399V–7.Research, education, and other activities regarding diabetes in American Indian populationsIn addition to activities under sections 317V–6 and 434B, the Secretary, acting through the Indian Health Service and in collaboration with other appropriate Federal agencies, shall—(1)conduct and support research and other activities with respect to diabetes; and(2)coordinate the collection of data on clinically and culturally appropriate diabetes treatment, care, prevention, and services by health care professionals to the American Indian population..VINSTITUTE OF MEDICINE REPORT501.Updated report on health disparitiesThe Secretary of Health and Human Services shall seek to enter into an arrangement with the Institute of Medicine under which the Institute will—(1)not later than 1 year after the date of enactment of this Act, submit to the Congress an updated version of the Institute’s 2002 report entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care; and(2)in such updated version, address how racial and ethnic health disparities have changed since the publication of the original report.